UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: Expires: Estimated average burden hours per response… SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* HF2 Financial Management Inc. (Name of Issuer) Class A Common Stock, par value $0.0001 per share (Title of Class of Securities) 40421A104 (CUSIP Number) March 27, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page2 of 6 1 Names of Reporting Persons. Randall S. Yanker 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 2,063,683 shares (1) 6Shared Voting Power 0 shares 7Sole Dispositive Power 2,063,683 shares (1) 8Shared Dispositive Power 0 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,063,683 shares (1) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 8.7% 12 Type of Reporting Person (See Instructions) IN Includes 378,656 shares held by the Reporting Person, 37,866 shares held by Jeffrey J. Hodgman, 1,135,973 shares held by NAR Special Global, LLC, 189,329 shares held by Thomas Maheras, 151,463 shares held by Daniel T. Smythe, 94,664 shares held by Ramnarain Jaigobind, 37,866 shares held by Paul D. Schaeffer, 18,933 shares held by Dickinson Investments LLC and 18,933 shares held by SC-NGU LLC. The Reporting Person has voting and dispositive power over these shares pursuant to a proxy and power of attorney with each of the shareholders listed. Page3 of 6 SCHEDULE 13G Item1 (a) Name of Issuer HF2 Financial Management Inc. (b) Address of Issuer’s Principal Executive Offices 999 18th Street, Suite 3000 Denver, Colorado 80202 Item2 (a) Name of Person Filing Randall S. Yanker (b) Address of Principal Business Office or, if none, Residence c/o Alternative Asset Managers, L.P. Two Grand Central Tower 140 East 45th Street, 16th Floor New York, NY 10017 (c) Citizenship United States (d) Title of Class of Securities Class A Common Stock, par value $0.0001 per share (e) CUSIP Number 40421A104 Item3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: NOT APPLICABLE Item4 Ownership: Item 4(a) Amount Beneficially Owned As of April 1, 2013, the Reporting Person beneficially owns 2,063,683 shares of Class A Common Stock. (2) Item 4(b) Percent of Class 8.7% Page4 of 6 Item 4(c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 2,063,683 shares (2) (ii) Shared power to vote or to direct the vote 0 shares (iii) Sole power to dispose or to direct the disposition of 2,063,683 (2) (iv) Shared power to dispose or to direct the disposition of 0 shares Includes 378,656 shares held by the Reporting Person, 37,866 shares held by Jeffrey J. Hodgman, 1,135,973 shares held by NAR Special Global, LLC, 189,329 shares held by Thomas Maheras, 151,463 shares held by Daniel T. Smythe, 94,664 shares held by Ramnarain Jaigobind, 37,866 shares held by Paul D. Schaeffer, 18,933 shares held by Dickinson Investments LLC and 18,933 shares held by SC-NGU LLC. The Reporting Person has voting and dispositive power over these shares pursuant to a proxy and power of attorney with each of the shareholders listed. Item5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[] Item6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8 Identification and Classification of Members of the Group Not applicable. Item9 Notice of Dissolution of Group Not applicable. Page5 of 6 Item10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page6 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 3, 2013 /s/ Randall S. Yanker Randall S. Yanker
